Ordered that the order is reversed insofar as appealed from, on the law, with costs, that branch of the motion which was for summary judgment dismissing the cause of action based on Labor Law § 240 (1) is granted, and that cause of action is dismissed.The plaintiff William Sanacore was replacing a broken fluorescent light ballast when he was hit on the head by a falling object and fell from a ladder. Contrary to the conclusion of the Supreme Court, the activity in which Sanacore was engaged when he fell constituted mere routine maintenance. Therefore, that branch of the defendants’ motion which was for summary judgment dismissing the cause of action based on Labor Law § 240 (1) should have been granted (see, Bermel v Board of Educ., 231 AD2d 663).In light of our determination, the defendants’ remaining contention is academic and, in any event, without merit (see, Thompson v Marotta, 256 AD2d 1124). O’Brien, J. P., Altman, Luciano and Adams, JJ., concur.